DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 4/13/2021.
The Amendment filed on 4/13/2021 has been entered.  
Claims 1-4, 9, 13-18, and 20 have been amended by Applicant.
Claim 10-12 have been previously cancelled by Applicant.
Claims 1-9 and 13-20 remain pending in the application of which Claims 1, 14, and 20 are independent.  
Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection that were necessitated by the amendments to the Claims.   
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Response to Arguments
Regarding the rejections under 35 U.S.C. 102, Applicant’s arguments with respect to rejections have been fully considered, but they are not persuasive.
Applicant asserts, that Khan fails to discloses the newly amended claims, for example, “if the voice of ‘Play Super Mario on X-Box’ is input, the present application identifies ‘X-Box’ as the target apparatus based on the apparatus information of ‘X-Box’ included in the voice recognition 
However, Examiner respectfully disagrees.  KHAN teaches the limitations. As explained in the previous office action, KHAN teaches determining a target device when the user explicitly utters the target device (e.g., Pars 313-315 -- “do XYZ on ABC”).  KHAN further teaches determining a target device when the user omits the device name (Par 290 – “General commands can omit a device, and arbitration can select an appropriate device. For example, “<wake phrase> play some music” can result in any device that can respond to play the music.”).  KHAN clearly teaches determining a task in the voice input (e.g., “play music”) and determining a target device based on the capability information of the device (Pars 114, Par 184, and Par 314).
Please see the rejections below for more details. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 14 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claims 1 and 14 recites, “obtain a voice recognition result by performing the function corresponding to the voice recognition based on the voice input…"  It is NOT clear what it means by the limitation.  Is the voice recognition result (e.g., the output/outcome of the voice recognition) is obtained by performing a function corresponding to a voice recognition (e.g., playing music)?  If so, where in the specification supports the limitation?  Or is it meant to recite, “obtain a voice recognition result to perform the function corresponding to the voice recognition based on the voice input …”  Examiner would also appreciate for indicating the paragraph numbers for the supports for amendments in future.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KHAN (US 2016/0155443 A1).
REGARDING CLAIM 1, KHAN discloses an electronic apparatus, comprising: 
a communicator (KHAN Par 74 – “Such devices can be connected in a variety of ways (e.g., via a wireless network, via wired network, or the like).”); a microphone configured to receive a voice input (KHAN Par 5 – “in an electronic device of the topology  of interconnected receiving a wake phrase from a microphone of the electronic device”; Par 7 – “receiving a command phrase from the microphone of the electronic device”); and a processor (KHAN Par 37 – “one or more processors”) configured to: 
based on a wake up word (WUW) being identified in the voice input  (KHAN Fig. 9 – “<Wake Phrase> <Task> <Device>  914”; Fig. 5 – “Broadcast & Identify 530”; Par 142 – “If the device recognizes the wake phrase or the wake phrase in conjunction with a command, it transitions 512 to the broadcast and identify state 530.”; Par 143 – “Or, if the device recognizes the wake phrase, the wake phrase and a task, or the wake phrase and a task and a device, it can transition 523 to broadcast and identify 530.”; Par 144 – “From the broadcast and identify state 530, the device can let other nearby devices know that it heard the wake phrase. The device can identify whether it knows it is a primary device and polls for other devices. This work can be accomplished within a latency target (e.g., 200 milliseconds or the like). A second poll (e.g., recheck) can be done in another latency target (e.g., 100 milliseconds or the like) in the case of latency overrun.”), identify an apparatus to perform a function corresponding to a voice recognition from among a plurality of electronic apparatuses (KHAN Par 118 – “For example, response arbitration rules can be applied by an arbiter during initial listening to determine which device should initially respond and recognize a command phrase. Such rules can take into account user preferences (e.g., indicating a primary device), recorded activity detected by one or more hardware sensors of a device, or both.” ; Fig. 5 – “Active Listening 540”; Par 145 – “When in the broadcast and identify state 530, if a determination is made that the device is the primary device (e.g., as indicated by the primary device designation), it can transition 531 to the active listening state 540.”; Par 146 – “From the active listening state 540, an audio prompt can be sounded through a speaker to acknowledge the wake phrase and await a command if no redirect in the voice command is pending.”; Par 149 – “When in the active listening state 540, if a voice command is recognized, the state can transition 542 to the determine-if-can-respond state in FIG. 6. If a voice command directs to another device (e.g., the responding device was not the one the user intended, and the user explicitly redirects to another device), the state can transition 541 to the can-anyone-respond state in FIG. 6.”) receiving the voice input including the wake up word (WUW) (KHAN Fig. 9 – “From devices that heard user 930 -> Preferred device 940?”; Par 329 – “The system can receive a wake phrase 910, wake phrase and a command phrase comprising a task 912, or a wake phrase and a command phrase comprising a task and a device 914. The devices that heard the user 930 can perform the initial processing to determine whether they should respond. At 940, if a preferred device is available (e.g., recognized the wake phrase), it can respond 950. If there is no preferred device available, a default device can respond 955.”),

based on the electronic apparatus being identified as the apparatus to perform the function corresponding to the voice recognition (KHAN Par 118 – “For example, response arbitration rules can be applied by an arbiter during initial listening to determine which device should initially respond and recognize a command phrase. Such rules can take into account user preferences (e.g., indicating a primary device), recorded activity detected by one or more hardware sensors of a device, or both.” ; Fig. 5 – “Active Listening 540”; Par 145 – “When in the broadcast and identify state 530, if a determination is made that the device is the primary device (e.g., as indicated by the primary device designation), it can transition 531 to the active listening state 540.”), obtain a voice recognition result (KHAN Fig. 4 – “Recognize task in voice command 420”; Par 51 – “in any of the examples herein, a microphone can receive a command phrase spoken by a user. Such a command phrase can include a task (e.g., task name), device (e.g., device name), or both.”; Par 320 – “At 730, a spoken command phrase to perform a task is received. The task can be recognized as described herein. If the command phrase includes a task and a device, the specified device can be awoken, and the command handed off to the specified device. If the command phrase has a device only, the device can be awoken. A task  by performing the function corresponding to the voice recognition based on the voice input (KHAN Fig. 1; Pars 91-92 – “At 410, a voice command is received with a microphone of the electronic device. At 420, a task in the voice command is recognized. In practice, due to the rich functionality supported by such recognition, it is typically performed by a main listening subsystem of the electronic device (e.g., the device is in an active listening state). An external recognizer can be used as described herein.”; Par 62 – “In any of the examples herein, a variety of voice recognition technologies can be applied. Although voice recognition can be performed in the device as shown in some examples, an external recognizer can also be employed as appropriate.”; Fig. 9 – “Spoken command is completed 960”; Par 330 – “The spoken command can then be completed 960 and recognized.”; Pars 313-315 – “The user can then say their command (e.g., “do XYZ”), a device (e.g., “on ABC”), or both (e.g., “do XYZ on ABC”). … If it is a command for another device, the processing device can attempt to wake up the other device and pass the user's command on to the other device. The other device can respond with an audio prompt, wake up, receive the pre-sent command, and then follow the above actions. If the other device is not available, an audio indication can be provided on one of the devices.”), 

based on apparatus information being included in the voice recognition result (KHAN Par 51 – “In any of the examples herein, a microphone can receive a command phrase spoken by a user. Such a command phrase can include a task (e.g., task name), device (e.g., device name), or both.”; Par 54 – “In any of the examples herein, a command phrase can include a device (e.g., device name) and thereby explicitly request that a task be performed on the specified device. For example, “Send email to Bob on laptop,” can result in the laptop computer responding and starting the email.”; Pars 313-315 – “The user can then say their command (e.g., “do XYZ”), a device (e.g., “on ABC”), or both (e.g., “do XYZ on ABC”) …”), identify a target apparatus to perform a function corresponding to the voice input based on the apparatus information (KHAN Par 51 – “Similarly, the device can be recognized, and the task performed (e.g., if the current device is the one named) or handed off to the device that is explicitly named.”; Pars 313-315 – “The user can then say their command (e.g., “do XYZ”), a device (e.g., “on ABC”), or both (e.g., “do XYZ on ABC”) …”; Par 102 – “In any of the examples herein, a variety of devices can be supported. In practice, a device can be specified as part of a command phrase. For purposes of differentiating devices, they can have device names that are spoken as part of a command phrase. For example, generic device names can be used (e.g., “Play music on my phone.”) or the devices can have names (e.g., “Play music on Jimmie's phone”).”; Par 283 – “The system can allow a user to activate a device that did not hear the user, through a device that did hear the user. User H is standing near the kitchen of his living-kitchen area. His phone is near him. He wants to play a game on his game console, which is on the other side of a large room. He can speak the wake phrase, and the phone responds with an earcon (e.g., the game console is out of range). He can then say “Play <game name> on my <game console>.” The game console activates, even though it did not hear him the first time. The range of the virtual persona can thus be extended.”),
based on the apparatus information not being included in the voice recognition result (KAHN Par 290 – “General commands can omit a device, and arbitration can select an appropriate device. For example, “<wake phrase> play some music” can result in any device that can respond to play the music.”; Pars 232- 238 –“For example, users may say: … 2. Wake phrase plus a command phrase with a task (e.g., “Hey Cortana” “do XYZ”); …. ”; Fig. 4; Par 92 – “At 420, a task in the voice command is recognized. In practice, due to the rich functionality supported by such recognition, it is typically performed by a main listening subsystem of the electronic device (e.g., the device is in an active listening state). An external recognizer can be used as described herein.”; Par 98 – “In any of the examples herein, a command phrase can comprise one or more tasks that can be recognized by the voice recognition technology and then performed on behalf of the user. Tasks can have associated task names that can be “play music,” “call Mom,” “Send an email to Jim,” “turn on the kitchen lights,” or the like)”), identify an apparatus capable of performing a function corresponding to function information included in the voice recognition result as the target apparatus (KAHN Par 290 – “General commands can omit a device, and arbitration can select an appropriate device. For example, “<wake phrase> play some music” can result in any device that can respond to play the music.”; Par 93 – “At 430, responsive to recognizing the task, the electronic device controls which one electronic device out of the topology of interconnected electronic devices performs the recognized task in response to the voice command. Controlling which device performs the recognized task can invoke arbitration rules that select a single electronic device according to user device preference or capabilities of the interconnected devices.”; Par 114 – “When a task is recognized, it can then be performed at a device that has the capability of performing the task as described herein. For example, a primary device that performs voice recognition of the command phase that does not have the capability to perform the task can hand the task off to a device that does.”; Par 314 – “If a device cannot complete the task, but another device that woke up can, the device can hand off the task to the capable device.”; Par 185 – “The technologies can control which device responds based on the capabilities of the device. For example, “Hey Cortana, send an email to X” can result in non-response from the device(s) that do not have an email client to compose and send an email.”), and 
control the communicator to transmit data corresponding (KHAN Pars 313-315 – “The user can then say their command (e.g., “do XYZ”), a device (e.g., “on ABC”), or both (e.g., “do XYZ on ABC”). … If it is a command for another device, the processing device can attempt to wake up the other device and pass the user's command on to the other device. The other device can respond with an audio prompt, wake up, receive the pre-sent command, and then follow the above actions. If the other device is not available, an audio indication can be provided on one of the devices.”) to a control command to perform the function corresponding to the voice input to the target apparatus (KHAN Par 94 – “The selected one electronic device can then perform the task. The other devices can do nothing (e.g., not perform the task), even if they are performing the method 400 (e.g., in parallel with the other devices).”; Par 97 – “The device can handoff the task to another electronic device as described herein. In such a case, the device can then eventually transition back to a standby, low-power state.”; Par 311 – “A device can be configured to listen for and accept handoff commands (e.g., from other devices over a network, wireless or otherwise). If a device cannot handoff, it can undergo an error process (e.g., and inform the user). Similarly, if a device cannot complete the commanded task, it can undergo an error process. If a device cannot complete the task, but another device that woke up can, the device can hand off the task to the capable device.”; Par 116 – “The task can then be handed off as described herein. A wake command can be sent beforehand to wake the device receiving the handoff. As described herein, the receiving device need not necessarily hear the voice command.”; Par 156 – “However, if a device is available that meets the criteria, the device can inform the user appropriately (e.g., via voice) and send a handoff signal to the next device to respond immediately. Thus, the state can transition 641 to a handoff state 650. The handoff coded signal can be sent to a standby or active device to get the receiving device to respond immediately to the user (e.g., the receiving device goes into a respond state 620). The receiving device can be awoken first if in a standby state. A transition 651 to active state can then take place. In some cases, a handoff can be sent without a command because the command phrase specified the device but not the command. The receiving device of the handoff can go into active listening instead of respond state.”; Fig. 6 – “Can Anyone Respond 640 -> Handoff 650”; Par 283 – “The system can allow a user to activate a device that did not hear the user, through a device that did hear the user. User H is standing near the kitchen of his living-kitchen area. His phone is near him. He wants to play a game on his game console, which is on the other side of a large room. He can speak the wake phrase, and the phone responds with an earcon (e.g., the game console is out of range). He can then say “Play <game name> on my <game The game console activates, even though it did not hear him the first time. The range of the virtual persona can thus be extended.”).

REGARDING CLAIM 2, KHAN discloses the electronic apparatus as claimed in claim 1, further comprising: 
a memory (KHAN Fig. 3 – “Preferred Device Designation 372 and Device Capabilities 374”; Fig. 11 – “Memory 1120”) configured to store apparatus information of the plurality of electronic apparatuses (KHAN Par 111 – “So, responsive to receiving a device correction command, the system can store a device preference for a task.”; Par 113 – “In any of the examples herein, a device can store an association of capabilities with preferred devices. Thus, a device is associated with one or more capabilities. In practice, such capabilities can be tasks, subtasks, scenarios, or the like.”; Par 309 – “Devices can be named, and matched to a device specified in a command phrase (e.g., “on ABC device”).”; Par 84 – “An arbiter 360 is configured to control which one electronic device out of the topology of interconnected electronic devices 350A-N performs the task according to a user preference 372 or capabilities 374 of the interconnected electronic devices 350A-N.”; Par 85 – “The user preferences 372 can indicate a user device preference (e.g., for a particular task or scenario) as described herein. Machine learning can be applied to set such preferences 372 as described herein.”; Par 166 – “In any of the examples herein, a variety of information can be passed between the devices as part of the arbitration process. For example, messages can be used to communicate a device type, continually track nearby devices, continually communicate device state between devices, synchronize time between devices, or the like.”; Par 167 – “Messages can include a device type and core device capabilities (e.g., has screen, can play audio, is connected to Internet, or the like). The current device state as described herein can also be communicated. Current task device capabilities can also be included (e.g., whether the device can complete the current task, Current device time can also be provided (e.g., for synchronization).”), 
wherein the processor is configured to identify the target apparatus from among the plurality of electronic apparatuses (KHAN Fig. 9 – “<Wake Phrase> <Task> <Device>  914”; Par 93 – “At 430, responsive to recognizing the task, the electronic device controls which one electronic device out of the topology of interconnected electronic devices performs the recognized task in response to the voice command. Controlling which device performs the recognized task can invoke arbitration rules that select a single electronic device according to user device preference or capabilities of the interconnected devices.”; Par 156 – “However, if a device is available that meets the criteria, the device can inform the user appropriately (e.g., via voice) and send a handoff signal to the next device to respond immediately. Thus, the state can transition 641 to a handoff state 650. The handoff coded signal can be sent to a standby or active device to get the receiving device to respond immediately to the user (e.g., the receiving device goes into a respond state 620). The receiving device can be awoken first if in a standby state. A transition 651 to active state can then take place. In some cases, a handoff can be sent without a command because the command phrase specified the device but not the command. The receiving device of the handoff can go into active listening instead of respond state.”) based on the apparatus information stored in the memory (KHAN Par 111 – “So, responsive to receiving a device correction command, the system can store a device preference for a task.”; Par 113 – “In any of the examples herein, a device can store an association of capabilities with preferred devices. Thus, a device is associated with one or more capabilities. In practice, such capabilities can be tasks, subtasks, scenarios, or the like.”; Par 309 – “Devices can be named, and matched to a device specified in a command phrase (e.g., “on ABC device”).”) and the apparatus information included in the voice recognition result (KHAN Par 54 – “In any of the examples herein, a command phrase can include a device (e.g., device name) and thereby explicitly request that a task be performed on the specified device. For on laptop,” can result in the laptop computer responding and starting the email.”; Pars 313-315 – “The user can then say their command (e.g., “do XYZ”), a device (e.g., “on ABC”), or both (e.g., “do XYZ on ABC”) …”; Par 290 – “General commands can omit a device, and arbitration can select an appropriate device. For example, “<wake phrase> play some music” can result in any device that can respond to play the music.”; Par 93 – “At 430, responsive to recognizing the task, the electronic device controls which one electronic device out of the topology of interconnected electronic devices performs the recognized task in response to the voice command. Controlling which device performs the recognized task can invoke arbitration rules that select a single electronic device according to user device preference or capabilities of the interconnected devices.”; Par 114 – “When a task is recognized, it can then be performed at a device that has the capability of performing the task as described herein. For example, a primary device that performs voice recognition of the command phase that does not have the capability to perform the task can hand the task off to a device that does.”; Par 314 – “If a device cannot complete the task, but another device that woke up can, the device can hand off the task to the capable device.”; Par 185 – “The technologies can control which device responds based on the capabilities of the device. For example, “Hey Cortana, send an email to X” can result in non-response from the device(s) that do not have an email client to compose and send an email.”).

REGARDING CLAIM 3, KHAN discloses the electronic apparatus as claimed in claim 2, wherein the processor is configured to, based on the apparatus information being included in the voice recognition result (KAHN Par 235 –“ 3. Wake phrase plus a command phrase with task and device (e.g., “Hey Cortana” “do XYZ” “on ABC device”);”; Fig. 9 – “<Wake phrase> <Task> <Device> 914”; Par 329 – “The system can receive a wake phrase 910, wake phrase and a command phrase comprising a task 912, or a wake phrase and a command phrase comprising a task and a device 914. The devices that heard the user 930 can perform , identify the target apparatus corresponding to the apparatus information (KHAN Par 331 – “If a handoff is indicated at 970, then a handoff can be performed at 990. Such a handoff can be to the explicitly specified device, to the preferred device for the scenario (e.g., task), or to the default device for the scenario (e.g., task). Errors during handoff can be processed accordingly.”) from among the plurality of electronic apparatuses (KHAN Fig. 1 –“Listening Device 150A-150N” and Fig. 3 – “Listening Device 350A-350N”).

REGARDING CLAIM 4, KHAN discloses the electronic apparatus as claimed in claim 2, wherein the processor is configured to, based on the function information included in the voice recognition result (KAHN Par 114 – “When a task is recognized, it can then be performed at a device that has the capability of performing the task as described herein. For example, a primary device that performs voice recognition of the command phase that does not have the capability to perform the task can hand the task off to a device that does.”; Par 115 – “Thus, it can be determined that a recognized task is not performable at an electronic device via the stored capabilities of the devices. Responsive to such a determination, another electronic device can be selected to perform the recognized task.”), identify the target apparatus capable of performing the function (KHAN Par 113 – “In any of the examples herein, a device can store an association of capabilities with preferred devices. Thus, a device is associated with one or more capabilities. In practice, such capabilities can be tasks, subtasks, scenarios, or the like. For example, an association between a play game task and a game console indicates that the game console is a device that can play games (or a particular game).”; Par 311 – “A device can be configured to listen for and accept handoff commands (e.g., from other devices over a network, wireless or otherwise). If a device cannot handoff, it can undergo an error process hand off the task to the capable device.”) corresponding to the function information from among the plurality of electronic apparatuses (KHAN Par 111 – “So, responsive to receiving a device correction command, the system can store a device preference for a task.”; Par 113 – “In any of the examples herein, a device can store an association of capabilities with preferred devices. Thus, a device is associated with one or more capabilities. In practice, such capabilities can be tasks, subtasks, scenarios, or the like.”; Par 84 – “An arbiter 360 is configured to control which one electronic device out of the topology of interconnected electronic devices 350A-N performs the task according to a user preference 372 or capabilities 374 of the interconnected electronic devices 350A-N.”; Par 167 – “Messages can include a device type and core device capabilities (e.g., has screen, can play audio, is connected to Internet, or the like). The current device state as described herein can also be communicated. Current task device capabilities can also be included (e.g., whether the device can complete the current task, at what quality level, or the like). Current device time can also be provided (e.g., for synchronization).”).

REGARDING CLAIM 5, KHAN discloses the electronic apparatus as claimed in claim 4, wherein the processor is configured to, based on a plurality of target apparatuses being capable of performing the function (KHAN Par 21 – “What prevents more than one device from performing the same task?”; Par 255 –“In cases where there is one user and multiple personal devices, a decision can be made as to which device responds. For static cases, a device can be chosen for tasks such as playing music, turning on a light, or the like. A device can be chosen to update or synchronize information. Syncing state across the devices can be accomplished (e.g., so that if device B is playing music, device A is prevented from also playing music).”; Par 334 – “When more than one preferred device is available, the system can choose If there is a tie between devices, the system can choose the most recently used or most frequently device.”; Par 337 – “Responsive to detecting a tie between devices at any layer, the system can choose the device one that is most recently used”), identify one target apparatus based on history information of the plurality of target apparatuses (KHAN Par 80 – “In any of the examples herein, a device can record physical activity. Such recorded activity can then be used for device arbitration to select a single device to respond to the user, perform a task, or the like. Such activity can be derived from hardware sensors. For example, physical movement of a device, activity at a touchscreen, keyboard, pointing device, movement visually detected, user visual (e.g., face, skeletal, etc.) recognition, or the like. Hardware other than the microphone can be used, but a microphone can also collect activity (e.g., sound detected).”; Par 81 – “Such recorded activity can include a timestamp to allow choice of most recent activity or device currently being used as described herein.”; Par 120 – “The fall back list can be list of devices, list of device types, or list of device designations. If a device designation of most recently used is in the fallback list, the device with the most recent activity can be chosen. For example, if the recorded activity indicates physical activity near or at the electronic device, the controlling can choose an electronic device having most recent physical activity. Such activity can be further tagged to associate it with a particular user (e.g., based on voice recognition, face recognition, skeletal recognition, sign in name, or the like).”; Par 122 – “If there is a tie between devices, the system can choose the most recently used or most frequently device.”).

REGARDING CLAIM 8, KHAN discloses the electronic apparatus as claimed in claim 4, wherein the processor is configured to, based on a plurality of target apparatuses being capable of performing the function (KHAN Par 21 – “What prevents more than one device from performing the same task?”; Par 255 –“In cases where there is one user and multiple personal devices, a decision can be made as to which device responds. For static cases, a if device B is playing music, device A is prevented from also playing music).”; Par 334 – “When more than one preferred device is available, the system can choose one (e.g., disambiguate) according to the default device list.”; Par 122 – “If there is a tie between devices, the system can choose the most recently used or most frequently device.”; Par 337 – “Responsive to detecting a tie between devices at any layer, the system can choose the device one that is most recently used”), identify the target apparatus from among the plurality of target apparatuses based on a predetermined priority (KHAN Par 120 – “The fall back list can be list of devices, list of device types, or list of device designations. If a device designation of most recently used is in the fallback list, the device with the most recent activity can be chosen.”; Par 125 – “Hardware of the device can be used to influence the decision (e.g., when playing music, the device with the best quality speakers can be selected).”; Par 336 – “The default device and fallback list can be as follows (e.g., in order): Preferred device; the device that is currently active; the device that was most recently used; resort to service provider defaults; wearable; phone; tablet; laptop; game console; desktop. Such rules of succession can be used when a preferred device is not available or able to perform a requested task.”; Par 337 – “Ties between devices can be resolved cooperatively. For example, a first requesting device can assert itself and see if any other device objects. Thus, timeouts can be used to resolve fallback ties.”; Par 282 – “Ultimately, she can update her preferred device as described herein to avoid having to repeatedly explicitly indicate it.”).


REGARDING CLAIM 14, KHAN discloses a method performing the steps of Claim 1; thus, it is rejected under the same rationale. 


REGARDING CLAIM 15, KHAN discloses the method for voice recognition as claimed in claim 14, wherein the identifying comprises identifying the target apparatus from among the plurality of electronic apparatuses (KHAN Fig. 9 – “<Wake Phrase> <Task> <Device>  914”; Par 93 – “At 430, responsive to recognizing the task, the electronic device controls which one electronic device out of the topology of interconnected electronic devices performs the recognized task in response to the voice command. Controlling which device performs the recognized task can invoke arbitration rules that select a single electronic device according to user device preference or capabilities of the interconnected devices.”; Par 156 – “However, if a device is available that meets the criteria, the device can inform the user appropriately (e.g., via voice) and send a handoff signal to the next device to respond immediately. Thus, the state can transition 641 to a handoff state 650. The handoff coded signal can be sent to a standby or active device to get the receiving device to respond immediately to the user (e.g., the receiving device goes into a respond state 620). The receiving device can be awoken first if in a standby state. A transition 651 to active state can then take place. In some cases, a handoff can be sent without a command because the command phrase specified the device but not the command. The receiving device of the handoff can go into active listening instead of respond state.”) based on apparatus information stored in the electronic apparatus (KHAN Par 111 – “So, responsive to receiving a device correction command, the system can store a device preference for a task.”; Par 113 – “In any of the examples herein, a device can store an association of capabilities with preferred devices. Thus, a device is associated with one or more capabilities. In practice, such capabilities can be tasks, subtasks, scenarios, or the like.”; Par 309 – “Devices can be named, and matched to a device specified in a command phrase (e.g., “on ABC device”).”) and the apparatus information included in the voice recognition result (KHAN Par 54 – “In any of the examples herein, a command phrase can include a device (e.g., device name) and thereby explicitly request that a task be performed on the specified device. For on laptop,” can result in the laptop computer responding and starting the email.”; Pars 313-315 – “The user can then say their command (e.g., “do XYZ”), a device (e.g., “on ABC”), or both (e.g., “do XYZ on ABC”) …”; Par 290 – “General commands can omit a device, and arbitration can select an appropriate device. For example, “<wake phrase> play some music” can result in any device that can respond to play the music.”; Par 93 – “At 430, responsive to recognizing the task, the electronic device controls which one electronic device out of the topology of interconnected electronic devices performs the recognized task in response to the voice command. Controlling which device performs the recognized task can invoke arbitration rules that select a single electronic device according to user device preference or capabilities of the interconnected devices.”; Par 114 – “When a task is recognized, it can then be performed at a device that has the capability of performing the task as described herein. For example, a primary device that performs voice recognition of the command phase that does not have the capability to perform the task can hand the task off to a device that does.”; Par 314 – “If a device cannot complete the task, but another device that woke up can, the device can hand off the task to the capable device.”; Par 185 – “The technologies can control which device responds based on the capabilities of the device. For example, “Hey Cortana, send an email to X” can result in non-response from the device(s) that do not have an email client to compose and send an email.”).

REGARDING CLAIM 16, KHAN discloses the method for voice recognition as claimed in claim 15, wherein the identifying comprises, based on the apparatus information being included in the voice recognition result (KAHN Par 235 –“ 3. Wake phrase plus a command phrase with task and device (e.g., “Hey Cortana” “do XYZ” “on ABC device”);”; Fig. 9 – “<Wake phrase> <Task> <Device> 914”; Par 329 – “The system can receive a wake phrase 910, wake phrase and a command phrase comprising a task 912, or a wake phrase and a command phrase comprising a task and a device 914. The devices that heard the user 930 can perform , identifying the target apparatus corresponding to the apparatus information (KHAN Par 331 – “If a handoff is indicated at 970, then a handoff can be performed at 990. Such a handoff can be to the explicitly specified device, to the preferred device for the scenario (e.g., task), or to the default device for the scenario (e.g., task). Errors during handoff can be processed accordingly.”) from among the plurality of electronic apparatuses (KHAN Fig. 1 –“Listening Device 150A-150N” and Fig. 3 – “Listening Device 350A-350N”).

REGARDING CLAIM 17, KHAN discloses the method for voice recognition as claimed in claim 15, wherein the identifying comprises, based on the function information included in the voice recognition result (KAHN Par 114 – “When a task is recognized, it can then be performed at a device that has the capability of performing the task as described herein. For example, a primary device that performs voice recognition of the command phase that does not have the capability to perform the task can hand the task off to a device that does.”; Par 115 – “Thus, it can be determined that a recognized task is not performable at an electronic device via the stored capabilities of the devices. Responsive to such a determination, another electronic device can be selected to perform the recognized task.”), identifying the target apparatus capable of performing the function (KHAN Par 113 – “In any of the examples herein, a device can store an association of capabilities with preferred devices. Thus, a device is associated with one or more capabilities. In practice, such capabilities can be tasks, subtasks, scenarios, or the like. For example, an association between a play game task and a game console indicates that the game console is a device that can play games (or a particular game).”; Par 311 – “A device can be configured to listen for and accept handoff commands (e.g., from other devices over a network, wireless or otherwise). If a device cannot handoff, it can undergo an error process hand off the task to the capable device.”) corresponding to the function information from among the plurality of electronic apparatuses (KHAN Par 111 – “So, responsive to receiving a device correction command, the system can store a device preference for a task.”; Par 113 – “In any of the examples herein, a device can store an association of capabilities with preferred devices. Thus, a device is associated with one or more capabilities. In practice, such capabilities can be tasks, subtasks, scenarios, or the like.”; Par 84 – “An arbiter 360 is configured to control which one electronic device out of the topology of interconnected electronic devices 350A-N performs the task according to a user preference 372 or capabilities 374 of the interconnected electronic devices 350A-N.”; Par 167 – “Messages can include a device type and core device capabilities (e.g., has screen, can play audio, is connected to Internet, or the like). The current device state as described herein can also be communicated. Current task device capabilities can also be included (e.g., whether the device can complete the current task, at what quality level, or the like). Current device time can also be provided (e.g., for synchronization).”).

REGARDING CLAIM 18, KHAN discloses the method for voice recognition as claimed in claim 17, wherein the identifying comprises, based on a plurality of target apparatuses being capable of performing the function (KHAN Par 21 – “What prevents more than one device from performing the same task?”; Par 255 –“In cases where there is one user and multiple personal devices, a decision can be made as to which device responds. For static cases, a device can be chosen for tasks such as playing music, turning on a light, or the like. A device can be chosen to update or synchronize information. Syncing state across the devices can be accomplished (e.g., so that if device B is playing music, device A is prevented from also playing music).”; Par 334 – “When more than one preferred device is available, the system can If there is a tie between devices, the system can choose the most recently used or most frequently device.”; Par 337 – “Responsive to detecting a tie between devices at any layer, the system can choose the device one that is most recently used”), identifying one target apparatus based on history information of the the plurality of target apparatuses (KHAN Par 80 – “In any of the examples herein, a device can record physical activity. Such recorded activity can then be used for device arbitration to select a single device to respond to the user, perform a task, or the like. Such activity can be derived from hardware sensors. For example, physical movement of a device, activity at a touchscreen, keyboard, pointing device, movement visually detected, user visual (e.g., face, skeletal, etc.) recognition, or the like. Hardware other than the microphone can be used, but a microphone can also collect activity (e.g., sound detected).”; Par 81 – “Such recorded activity can include a timestamp to allow choice of most recent activity or device currently being used as described herein.”; Par 120 – “The fall back list can be list of devices, list of device types, or list of device designations. If a device designation of most recently used is in the fallback list, the device with the most recent activity can be chosen. For example, if the recorded activity indicates physical activity near or at the electronic device, the controlling can choose an electronic device having most recent physical activity. Such activity can be further tagged to associate it with a particular user (e.g., based on voice recognition, face recognition, skeletal recognition, sign in name, or the like).”; Par 122 – “If there is a tie between devices, the system can choose the most recently used or most frequently device.”).

REGARDING CLAIM 19, KHAN discloses the method for voice recognition as claimed in claim 17, wherein the identifying comprises, based on a plurality of target apparatuses being capable of performing the function (KHAN Par 21 – “What prevents more than one device from performing the same task?”; Par 255 –“In cases where there is one user and multiple personal devices, a decision can be made as to which device responds. For static if device B is playing music, device A is prevented from also playing music).”; Par 334 – “When more than one preferred device is available, the system can choose one (e.g., disambiguate) according to the default device list.”; Par 122 – “If there is a tie between devices, the system can choose the most recently used or most frequently device.”; Par 337 – “Responsive to detecting a tie between devices at any layer, the system can choose the device one that is most recently used”), identifying the target apparatus from among the plurality of target apparatuses based on a predetermined priority (KHAN Par 120 – “The fall back list can be list of devices, list of device types, or list of device designations. If a device designation of most recently used is in the fallback list, the device with the most recent activity can be chosen.”; Par 125 – “Hardware of the device can be used to influence the decision (e.g., when playing music, the device with the best quality speakers can be selected).”; Par 336 – “The default device and fallback list can be as follows (e.g., in order): Preferred device; the device that is currently active; the device that was most recently used; resort to service provider defaults; wearable; phone; tablet; laptop; game console; desktop. Such rules of succession can be used when a preferred device is not available or able to perform a requested task.”; Par 337 – “Ties between devices can be resolved cooperatively. For example, a first requesting device can assert itself and see if any other device objects. Thus, timeouts can be used to resolve fallback ties.”; Par 282 – “Ultimately, she can update her preferred device as described herein to avoid having to repeatedly explicitly indicate it.”).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over KHAN (US 2016/0155443 A1), and further in view of YAMADA (US 2015/0302857 A1).

REGARDING CLAIM 6, KHAN discloses the electronic apparatus as claimed in claim 5, wherein the processor is configured to identify the target apparatus from among the plurality of target apparatuses based on [voice recognition] history information performed in each of the plurality of target apparatuses (KHAN Par 80 – “In any of the examples herein, a device can record physical activity. Such recorded activity can then be used for device arbitration to select a single device to respond to the user, perform a task, or the like. Such activity can be derived from hardware sensors. For example, physical movement of a device, activity at a touchscreen, keyboard, pointing device, movement visually detected, user visual (e.g., face, skeletal, etc.) recognition, or the like. Hardware other than the microphone can be used, but a microphone can also collect activity (e.g., sound detected).”; Par 81 – “Such recorded activity can include a timestamp to allow choice of most recent activity or device currently being used as described herein.”; Par 120 – “The fall back list can be list of devices, list of device types, or list of device designations. If a device designation of most recently used is in the fallback list, the device with the most recent activity can be chosen. For example, if the recorded activity indicates physical activity near or at the electronic device, the controlling can choose an electronic device having most recent physical activity. Such activity can be further based on voice recognition, face recognition, skeletal recognition, sign in name, or the like).”; Par 122 – “If there is a tie between devices, the system can choose the most recently used or most frequently device.”).
KHAN implicitly suggests the [square-bracketed] limitations.  KHAN teaches “recorded activity” including information which device is used most recently or most frequently. Since KHAN teaches interacting with/controlling devices using voice commands, the devices’ activities are based on voice recognition.  Although KHAN suggests the limitations, Examiner provides YAMADA for the clarity of the rejection.

YAMADA discloses a method/system for controlling devices using voice commands, wherein the processor is configured to identify the target apparatus from among the plurality of target apparatuses based on [voice recognition] history information performed in each of the plurality of target apparatuses (YAMADA Par 138 – “Also, the usage frequency of devices by each user can be counted by storing databases for each group set beforehand. Accordingly, the controlled device identifying unit 304 may identify a device which a speaker who has uttered a spoken command uses with high frequency, to be identified as the device to be controlled with priority. That is to say, the database 213 may store table correlating speaker information and usage history of a device by the speaker corresponding to the speaker information. The controlled device identifying unit 304 also may reference this table and identify a device to be controlled based on the usage history of the device by the speaker corresponding to the speaker information, and a spoken command.”)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of KHAN to include voice recognition history information, as taught by YAMADA.
One of ordinary skill would have been motivated to include voice recognition history information, in order to improve the precision of identifying a device to be controlled (YAMADA Par 139).

REGARDING CLAIM 7, KHAN discloses the electronic apparatus as claimed in claim 5, wherein the processor is configured to identify the target apparatus from among the plurality of target apparatuses based on [current time information] (KHAN Par 124 – “Task arbitration rules can be used by an arbiter after recognition of a command phrase to control which device performs the recognized task.”; Par 125 –“Hardware of the device can be used to influence the decision (e.g., when playing music, the device with the best quality speakers can be selected).”; Par 126 – “Additional criteria can be supported, such as speaker mood, how many people are in the room, how many devices of other users are in the room, time of day, activity detection (e.g., holiday, vacation, day off, driving, walking, etc.), work/home status, demographics, personal features, data availability, or the like.”; Par 178 – “In a room that has multiple listening devices (e.g., television, tablet, laptop computer, phone, consumer electronic device) and multiple users, the right (e.g., expected) device responds to the right (e.g., expected) user at the right time.”; Par 255 –“ In cases where there is one user and multiple personal devices, a decision can be made as to which device responds. For static cases, a device can be chosen for tasks such as playing music, turning on a light, or the like. A device can be chosen to update or synchronize information. Syncing state across the devices can be accomplished (e.g., so that if device B is playing music, device A is prevented from also playing music).”) and history information (KHAN Par 81 – “Such recorded activity can include a timestamp to allow choice of most recent activity or device currently being used as described herein.”; Par 255 –“ In cases where there is one user and multiple personal devices, a decision can be made as to which device responds. For static cases, a device can be chosen for tasks such as playing music, turning on a light, or the like. A device can be chosen to update or synchronize information. Syncing state across the devices can be accomplished (e.g., so that if device B is playing music, device A is prevented from also playing music).”).

KHAN implicitly suggest identifying a target device based on [current time information] (e.g,. a target device selection criteria including “time of day”). Although KHAN suggests the limitations, Examiner provides YAMADA for the clarity of the rejection.
YAMADA discloses a method/system for controlling devices using voice commands, wherein the processor is configured to identify the target apparatus from among the plurality of target apparatuses based on [current time information] and history information (YAMADA Par 139 – “The controlled device identifying unit 304 may also identify a device to be controlled using, along with history of usage frequency, information relating to the time-of-day at which the device was used. Accordingly, a device which the speaker uses frequently at the time-of-day at which the speaker has uttered the spoken command can be identified as the device to be controlled. Accordingly, the precision of identifying the device to be controlled can be further improved.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of KHAN to include current time information, as taught by YAMADA.
One of ordinary skill would have been motivated to include current time information, in order to improve the precision of identifying a device to be controlled (YAMADA Par 139).



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over KHAN (US 2016/0155443 A1), and further in view of OGAWA (US 2017/0053650 A1).

REGARDING CLAIM 9, KHAN discloses the electronic apparatus as claimed in claim 2, wherein the processor is configured to update the apparatus information of the plurality of electronic apparatuses (KHAN Par 166 – “In any of the examples herein, a variety of information can be passed between the devices as part of the arbitration process. For example, continually communicate device state between devices, synchronize time between devices, or the like.”; Par 167 – “Messages can include a device type and core device capabilities (e.g., has screen, can play audio, is connected to Internet, or the like). The current device state as described herein can also be communicated. Current task device capabilities can also be included (e.g., whether the device can complete the current task, at what quality level, or the like). Current device time can also be provided (e.g., for synchronization).”) [at a predetermined time].
KHAN does not explicitly teach the [square-bracketed] limitations.

OGAWA discloses the [square-bracketed] limitations.  OGAWA discloses a method/system for controlling devices using a voice command comprising: wherein the processor is configured to update the apparatus information of the plurality of electronic apparatus [at a predetermined time] (OGAWA Par 61 – “The other device activation word dictionary DB 180 may store, for example, as shown in FIG. 4, the device name, identification information, and activation word of a voice recognition device together with the update date and time recorded in the other device activation word dictionary DB 180.  The identification information may be information capable of uniquely identifying the device like, for example, the serial number.  In the example in FIG. 4, the other device activation word dictionary DB 180 stores the presence of other voice recognition devices whose voice recognition is activated by the activation words of "Joey" and "Bobby".  The activation word may be stored, as shown in FIG. 4, as a character string or phonetic symbols. The other device activation word dictionary DB 180 is updated in predetermined timing.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of KHAN to include updating information at a predetermined time, as taught by OGAWA.
.



Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over KHAN (US 2016/0155443 A1), and further in view of LEE (US 2015/0279356 A1).

REGARDING CLAIM 13, KHAN discloses the electronic apparatus as claimed in claim 1, wherein the processor is configured to: control the communicator to transmit the voice input received through the microphone to [a server] (KHAN Par 98 – “In any of the examples herein, a command phrase can comprise one or more tasks that can be recognized by the voice recognition technology and then performed on behalf of the user. Tasks can have associated task names that can be chosen as familiar to a user (e.g., “play music,” “call Mom,” “Send an email to Jim,” “turn on the kitchen lights,” or the like).”); and identify the target apparatus by using a voice recognition result of the voice recognition received [from the server] (KAHN Par 114 – “When a task is recognized, it can then be performed at a device that has the capability of performing the task as described herein. For example, a primary device that performs voice recognition of the command phase that does not have the capability to perform the task can hand the task off to a device that does.”; Par 115 – “Thus, it can be determined that a recognized task is not performable at an electronic device via the stored capabilities of the devices. Responsive to such a determination, another electronic device can be selected to perform the recognized task.”).
KHAN does not explicitly teach the [square-bracketed] limitations. KHAN teaches an external speech/voice recognizer (KHAN Par 62 – “In any of the examples herein, a variety of voice an external recognizer can also be employed as appropriate.”). 

LEE discloses the [square-bracketed] limitations. LEE discloses wherein the processor is configured to: control the communicator to transmit the voice input received through the microphone to [a server] (LEE Fig. 13; Par 156 –“ Speech sound received by the terminal may be converted into a speech signal, transmitted to the server, and may be recognized as a command for a specific target in operation 1307.”; Par 158 – “Recognizing a speech signal by the server in operation 1307, by integrating speech signals transmitted from a plurality of terminals, may include integrating speech signals according to times of arrival when speech sound reaches the terminals from a speaker.”); and identify the target apparatus by using a voice recognition result of the voice recognition received [from the server] (LEE Par 156 –“ Speech sound received by the terminal may be converted into a speech signal, transmitted to the server, and may be recognized as a command for a specific target in operation 1307.” Par 157 – “Then, speech signals that indicate speech recognition results or speech commands are transmitted from the server to a target in operation 1309, and the target may perform a specific action corresponding to the received signal in operation 1311.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of KHAN to include a speech recognition server, as taught by LEE.
One of ordinary skill would have been motivated to include a speech recognition server, in order to improve speech recognition accuracy (LEE Par 46.).



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 2015/0279356 A1), and further in view of KHAN (US 2016/0155443 A1).

REGARDING CLAIM 20, LEE discloses a non-transitory computer-readable medium recording instructions for execution by a processor of an electronic apparatus to cause the electronic apparatus to perform operations comprising: 
[based on a wake up word (WUW) being identified in voice input], performing voice recognition of the voice input (LEE Figs. 1A and 2; Par 45 – “In this method, each of a plurality of devices receives and recognizes a user's speech, and individual speech recognition results are integrated to produce a final speech recognition result.”) and obtain a first voice recognition result of the voice input (LEE Figs. 1A and 2; Par 45 – “In this method, each of a plurality of devices receives and recognizes a user's speech, and individual speech recognition results are integrated to produce a final speech recognition result. That is, each speech recognition device near a speaker recognizes the speaker's speech as a command, and recognition results obtained from each of the devices are integrated based on distances between the speaker and the speech recognition devices to obtain a final recognition result.”), 
receiving a second voice recognition result of the voice input from an external electronic apparatus among a plurality of electronic apparatuses receiving the voice input (LEE Figs. 1A and 2; Par 45 – “In this method, each of a plurality of devices receives and recognizes a user's speech, and individual speech recognition results are integrated to produce a final speech recognition result. That is, each speech recognition device near a speaker recognizes the speaker's speech as a command, and recognition results obtained from each of the devices are integrated based on distances between the speaker and the speech recognition devices to obtain a final recognition result.”) [comprising the wake up word (WUW)]; 
determining a control command to perform a function corresponding to the voice input based on the first voice recognition result and the second voice recognition result ecognition results obtained from each of the devices are integrated based on distances between the speaker and the speech recognition devices to obtain a final recognition result.”);
identifying a target apparatus to perform the function corresponding to the voice input (LEE Par 51 – “In the speech recognition method according to an embodiment, speech commands to control target devices may be accurately recognized by calculating distances between terminals and a speaker based on a time when the speaker's speech sound reaches a plurality of speech receiving terminals located near the speaker, and by applying a weighted value based on the calculated distances to integrate speech recognition results of these terminals.”; Par 55 – “Subsequently, an integrated recognition process may be performed in the server, in which speech signals obtained from a plurality of terminals are integrated so that the speech signal as a command to control targets may be finally recognized.”) based on information corresponding to the target apparatus included in the voice input (LEE Par 98 – “Further, the speech recognizer 339 may determine whether the identified words, syllables, or the like, are commands to control a specific target or not. The speech recognizer 339 may refer to various types of information, such as a database for identifying Korean words, syllables, or the like, a database for identifying English words, syllables, or the like, command information for control of TV sets, command information for control of an air-conditioner, and the like. These types of information may be stored in advance in the server 33 to be provided to the speech recognizer 339.”); and 
transmitting data corresponding to the control command to perform the function corresponding to the voice input to the target apparatus (LEE Par 81 – “The speech recognition system 20 includes a plurality of terminals 21, 21-1, 21-2, . . . , and 21-N to receive transmitted to a target 25, so that the target 25 may be controlled by speech.”).

LEE does not explicitly teach the [square-bracketed] limitations. KHAN discloses a methods/system for speech recognition for controlling a target device comprising:
[based on a wake up word (WUW) being identified in voice input] (KHAN Fig. 9 – “<Wake Phrase> <Task> <Device>  914”; Fig. 5 – “Broadcast & Identify 530”; Par 142 – “If the device recognizes the wake phrase or the wake phrase in conjunction with a command, it transitions 512 to the broadcast and identify state 530.”; Par 143 – “Or, if the device recognizes the wake phrase, the wake phrase and a task, or the wake phrase and a task and a device, it can transition 523 to broadcast and identify 530.”; Par 144 – “From the broadcast and identify state 530, the device can let other nearby devices know that it heard the wake phrase. The device can identify whether it knows it is a primary device and polls for other devices. This work can be accomplished within a latency target (e.g., 200 milliseconds or the like). A second poll (e.g., recheck) can be done in another latency target (e.g., 100 milliseconds or the like) in the case of latency overrun.”), performing voice recognition of the voice input (KHAN Fig. 4 – “Recognize task in voice command 420”; Par 51 – “in any of the examples herein, a microphone can receive a command phrase spoken by a user. Such a command phrase can include a task (e.g., task name), device (e.g., device name), or both.”; Par 320 – “At 730, a spoken command phrase to perform a task is received. The task can be recognized as described herein. If the command phrase includes a task and a device, the specified device can be awoken, and the command handed off to the specified device. If the command phrase has a device only, the device can be awoken. A task can then be received and recognized.”); and
receiving a second voice recognition result of the voice input from an external electronic apparatus among a plurality of electronic apparatuses (KHAN Fig. 3; Par 82 –“FIG. 3 is a block diagram of an example electronic device 350A configured to recognize a voice the electronic devices 350A-N have listening (e.g., voice recognition) capabilities, but the topology 305 can also include one or more devices without voice recognition. ”; Par 83 – “In the example, the voice recognizer 330 is configured to recognize a voice command 310 received by the microphone 320 of the electronic device 350A. The voice command 310 can comprise a task (e.g., a task name), device (e.g., device name), or both as described herein. Other voice interactions are possible.”) receiving the voice input [comprising the wake up word (WUW)] (KHAN Fig. 9 – “<WAKE PHRASE> 910 <WAKE PHRASE> <TASK> 912 <WAKE PHRASE> <TASK> <DEVICE> 914 [Wingdings font/0xE0] FROM DEVICES THAT HEARD USERS 930”; Par 329 – “The devices that heard the user 930 can perform the initial processing to determine whether they should respond. At 940, if a preferred device is available (e.g., recognized the wake phrase), it can respond 950. If there is no preferred device available, a default device can respond 955.”; Par 144 – “From the broadcast and identify state 530, the device can let other nearby devices know that it heard the wake phrase. The device can identify whether it knows it is a primary device and polls for other devices. This work can be accomplished within a latency target (e.g., 200 milliseconds or the like).”).
In other words, KHAN teaches that a device performs voice recognition when a wake up word is identified, and that each device of a plurality of devices performs initial speech recognition on an input signal comprising a wake up word, and each device broadcasts to other devices for polling to determine which device should respond. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of LEE to include recognizing a voice input comprising a wake up word, as taught by KAHN.
One of ordinary skill would have been motivated to include recognizing a voice input comprising a wake up word, in order to efficiently activate a full mode (KHAN Par 46.).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C. KIM whose telephone number is (571)272-3327.  The examiner can normally be reached on Monday to Friday 9:00 AM thru 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN C KIM/Primary Examiner, Art Unit 2659